



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Halich, 2016 ONCA 102

DATE: 20160203

DOSSIER: C59983

La juge en chef adjointe Hoy,
    les juges Pardu et Roberts

ENTRE

Sa Majesté la Reine

Intimée

et

Khalid Halich

Appelant

Khalid Halich, en personne

Cameron Fiske,
amicus curiae

Michael
    Fawcett et Philippe Cowle, pour lintimée

Date de laudience : le 3
    février 2016

En appel de la décision du juge D.A.
    Harris de la Cour de justice de lOntario en date du 14 juillet 2014 rejetant
    lappel de la décision rendue le 22 novembre 2012 par la juge de paix C.
    Chernish  de la Cour de justice de lOntario.

INSCRIPTION SUR CAHIER DAPPEL

[1]

Lappelant fait valoir que lagent de son
    parajuriste qui a enregistré son plaidoyer de culpabilité navait pas suivi ses
    consignes. Lintimée concède que le plaidoyer était invalide et que nous
    devrions accueillir lappel et ordonner un nouveau procès. Ainsi, nous accueillons
    lappel et nous ordonnons un nouveau procès.


